DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/660,585, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide support for the instant claims, as the feature of the first temperature sensor of claim 1 located inside the cabinet is not disclosed in the provisional disclosure.

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 contains two component c’s.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colston et al. (US 2019/0290064).
Considering Claim 1:  Colston et al. teaches a smoker for cooking and smoking a food product (¶0010) comprising a cabinet for holding the food product (105); a first temperature sensor located within the cabinet (242); a firepot/wood chunk or wood chip enclosure for holding wood chunks or chips (210), the firepot comprising an opening for the smoke to circulate into the cabinet (315); a wood heating element (220); and a second temperature sensor located within the firepot (240) (Fig. 3).  Colston et al. teaches that the temperature sensors are configured to produce temperature output signals for the cooking chamber and the firepot and to transmit the data to a processor/controller (Fig. 7B; ¶0124-25).  When the temperature in the firepot exceeds the desired temperature of the cooking chamber, the processer reduces power to heating element to avoid uncontrolled combustion (¶0099-102), with the fuel being heated intermittently/the heat is turned on and off (¶0104).  When the temperature is below the desired temperature, heat is applied to raise the temperature (¶0103-105).
Considering Claim 2:  Colston et al. teaches the processor as controlling the temperature of the firepit by controlling the amount/volume of wood added (¶0082).
Considering Claim 3:  Colston et al. teaches the ideal temperature is controlled by the type of solid fuel added, which would include the species of wood (¶0004).
Considering Claim 19:  Colston et al. teaches the cooking chamber as being an enclosed cabinet with an access door (Fig. 1).
Considering Claims 20 and 21:  Colston et al. teaches the firepot as comprising a perforated floor that allows ash to fall through into a collection area (¶0151). 

Claims 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colston et al. (US 2019/0290064).
Considering Claim 9:  Colston et al. teaches a smoker for cooking and smoking a food product (¶0010) comprising a cabinet for holding the food product (105); a first temperature sensor located within the cabinet (242); a firepot/wood chunk or wood chip enclosure for holding wood chunks or chips (210), the firepot comprising an opening for the smoke to circulate into the cabinet (315); a wood heating element (220); and a second temperature sensor located within the firepot (240) (Fig. 3).  Colston et al. teaches that the temperature sensors are configured to produce temperature output 
Considering Claim 10:  Colston et al. teaches the processor as controlling the temperature of the firepit by controlling the amount/volume of wood added (¶0082).
Considering Claim 11:  Colston et al. teaches the ideal temperature is controlled by the type of solid fuel added, which would include the species of wood (¶0004).

Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colston et al. (US 2019/0290064).
Considering Claim 25:  Colston et al. teaches a smoker for cooking and smoking a food product (¶0010) comprising a cabinet for holding the food product (105); a first temperature sensor located within the cabinet (242); a firepot/wood chunk or wood chip enclosure for holding wood chunks or chips (210), the firepot comprising an opening for the smoke to circulate into the cabinet (315); a wood heating element (220); and a second temperature sensor located within the firepot (240) (Fig. 3).  Colston et al. teaches that the temperature sensors are configured to produce temperature output signals for the cooking chamber and the firepot and to transmit the data to a processor/controller (Fig. 7B; ¶0124-25).  When the temperature in the firepot exceeds the desired temperature of the cooking chamber, the processer reduces power to heating element to avoid uncontrolled combustion (¶0099-102), with the fuel being heated intermittently/the heat is turned on and off (¶0104).  When the temperature is below the desired temperature, heat is applied to raise the temperature (¶0103-105).

Claims 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colston et al. (US 2019/0290064).
Considering Claim 26 and 29:  Colston et al. teaches a smoker for cooking and smoking a food product (¶0010) comprising a cabinet for holding the food product (105); a first temperature sensor located within the cabinet (242); a firepot/wood chunk or wood chip enclosure for holding wood 
Considering Claim 27:  Colston et al. teaches the processor as controlling the temperature of the firepit by controlling the amount/volume of wood added (¶0082).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Colston et al. (US 2019/0290064) as applied to claim 1 above, and further in view of Jacoby et al. (US 2013/0206015).
Regarding claim 4:  Colston et al. teaches the smoker of claim 1 as shown above.  Colston et al. teaches firepit as having an air inlet (¶0072), and teaches that the amount of air is controlled to provide oxygen and control the temperature (¶0072-73).
	Colston et al. is silent concerning the air inlet having a damper.  However, Jacoby et al. teaches an air inlet having a damper that is controlled by a processer to control air intake (¶0021).  Colston et al. and Jacoby et al. are analogous art as they are concerned with the same field of endeavor, namely smokers.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to incorporate the damper of Jacoby et al. into the structure of the smoke on demand system of Colston et al., and the motivation to do so would have been, as Jacoby et al. suggests, it is a functionally equivalent means of controlling air flow into the smoker.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Colston et al. (US 2019/0290064) as applied to claim 9 above, and further in view of Jacoby et al. (US 2013/0206015).
Regarding claim 12:  Colston et al. teaches the smoker of claim 9 as shown above.  Colston et al. teaches firepit as having an air inlet (¶0072), and teaches that the amount of air is controlled to provide oxygen and control the temperature (¶0072-73).
	Colston et al. is silent concerning the air inlet having a damper.  However, Jacoby et al. teaches an air inlet having a damper that is controlled by a processer to control air intake (¶0021).  Colston et al. and Jacoby et al. are analogous art as they are concerned with the same field of endeavor, namely smokers.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to incorporate the damper of Jacoby et al. into the structure of the smoke on demand system of Colston et al., and the motivation to do so would have been, as Jacoby et al. suggests, it is a functionally equivalent means of controlling air flow into the smoker.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over by Colston et al. (US 2019/0290064) as applied to claim 1 above.
Considering Claim 23:  Colston et al. teaches the smoker of claim 1 as shown above.
	Colston et al. teaches the target temperature for the cold smoke as being less than 120 ºF (¶0053), but does not specifically teach the first and second temperature.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the first and second temperature through routine experimentation, and the motivation to do so would have been, as Colston et al. suggests, to maintain the smoker at the proper temperature and to prevent uncontrolled combustion.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over by Colston et al. (US 2019/0290064) as applied to claim 9 above.
Considering Claim 24:  Colston et al. teaches the smoker of claim 9 as shown above.
	Colston et al. teaches the target temperature for the cold smoke as being less than 120 ºF (¶0053), but does not specifically teach the first and second temperature.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the first and second temperature through routine experimentation, and the motivation to do so would have been, as Colston et al. suggests, to maintain the smoker at the proper temperature and to prevent uncontrolled combustion.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over by Colston et al. (US 2019/0290064) as applied to claim 1 above.
Considering Claim 28:  Colston et al. teaches the smoker of claim 1 as shown above.
	Colston et al. teaches the target temperature for the cold smoke as being less than 120 ºF (¶0053), but does not specifically teach the first and second temperature.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the first and second temperature through .

Response to Arguments
Applicant's arguments filed February 14, 2021 have been fully considered but they are not persuasive, because:
The applicant’s argument that Colston et al. does not teach using the two temperature signals to turn off and deliver energy when the temperature differences exceed a prescribed limit is not persuasive.  Colston et al. teaches that the temperature sensors are configured to produce temperature output signals for the cooking chamber and the firepot and to transmit the data to a processor/controller (Fig. 7B; ¶0124-25).  When the temperature in the firepot exceeds the desired temperature of the cooking chamber, the processer reduces power to heating element to avoid uncontrolled combustion (¶0099-102), with the fuel being heated intermittently/the heat is turned on and off (¶0104).  When the temperature is below the desired temperature, heat is applied to raise the temperature (¶0103-105).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/LIAM J HEINCER/Primary Examiner, Art Unit 1767